DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Replacement drawings were received on 10/30/20.  These drawings are acceptable and have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (U.S. 2014/0105151).  Hong teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of receiving resource allocation information by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, configuration information for a plurality of resource block groups, each of the plurality of resource block groups related to a corresponding plurality of resource blocks; receiving, from the base station, downlink control information including the resource allocation information” is anticipated by the user equipment 10 shown in Figure 1 that receives a downlink control information (DCI) transmission on a PDCCH from a base station 20, where the DCI transmission includes a resource allocation field (resource allocation information) of non-contiguous resource allocation corresponding to a starting resource block and an ending resource block of a resource block group of a first cluster 310, as well as a starting resource block and an ending resource block of a resource block group of a second cluster 320 as shown in Figure 3 and spoken of on page 3, paragraph [0046], and page 4, paragraph [0065]; where the DCI transmission also includes a contiguous/non-contiguous classification field (configuration information) that indicates whether downlink or uplink resource allocation corresponds to contiguous/non-contiguous resource allocation using a predetermined number of bits as shown in Figure 16 and spoken of on page 9, paragraph [0136].
“Transmitting uplink data to the base station or receiving downlink data from the base station, based on the resource allocation information” is anticipated by the user equipment 10 that detects a PDCCH DCI format, interprets the resource allocation field (resource allocation information), and transmits data to the base station 20 through a PUSCH data channel (uplink data) as spoken of on page 3, paragraph [0046].
Lastly, “wherein the plurality of resource blocks related to a particular resource block group of the plurality of resource block groups includes at least one of contiguous resource blocks or non- contiguous resource blocks” is anticipated by the contiguous and non-contiguous resource allocation shown in Figure 2.
Regarding claim 2, “wherein at least a part of the plurality of resource blocks related to the particular resource block group includes the non-contiguous resource blocks” is anticipated by the contiguous and non-contiguous resource allocation shown in Figure 2.
Regarding claim 3, “wherein the plurality of resource blocks related to the particular resource block group are non-contiguous relative to each other” is anticipated by the non-contiguous clusters of resource blocks 3-6 and 10-13 shown in Figure 2 and spoken of on page 3, paragraph [0049].
Regarding claim 4, “wherein the plurality of resource blocks related to the particular resource block group includes the contiguous resource blocks and the non-contiguous resource blocks” is anticipated by the contiguous and non-contiguous resource allocation including resource blocks of resource block groups shown in Figure 2 and spoken of on page 9, paragraph [0139].
Regarding claim 5, “wherein the plurality of resource blocks related to a first resource block group of the plurality of resource block groups is a subset of the plurality of resource blocks related to a second resource block group of the plurality of resource block groups” is anticipated by the non-contiguous clusters of resource blocks 3-6 and 10-13 (first resource block group) that are a portion (subset) of the contiguous cluster of resource blocks 3-10 (second resource block group) shown in Figure 2 and spoken of on page 3, paragraph [0049]. 
Regarding claim 6, “wherein a size of the first resource block group is smaller than a size of the second resource block group” is anticipated by the size of a resource block group that may vary in value greater than 1 and less than n as spoken of on page 10, paragraph [0147].
Regarding claim 7, “wherein the plurality of resource blocks related to the particular resource block group includes a plurality of sub-groups of resource blocks” is anticipated by the different numbers of resource blocks (sub-groups) allocated as resource block groups for different bandwidth values as shown in Table 6 on page 16.
Regarding claim 8, “wherein the plurality of sub-groups of resource blocks are non-contiguous relative to each other” is anticipated by the non-contiguous resource allocation with respect to k clusters when k = 2 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 9, “wherein a sub-group of the plurality of sub-groups includes contiguous resource blocks” is anticipated by the contiguous resource allocation with respect to k clusters when k = 1 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 10, “wherein a sub-group of the plurality of sub-groups includes non-contiguous resource blocks” is anticipated by the non-contiguous resource allocation with respect to k clusters when k = 2 clusters are allocated to the given n resource blocks (sub-groups) as spoken of on page 10, paragraph [0148].
Regarding claim 11, “wherein the resource allocation information includes at least one resource block group index” is anticipated by the resource allocation field including an offset w of an indexed resource block group as spoken of on page 5, paragraph [0073].
Regarding claim 12, “wherein the resource allocation information further includes a bitmap of the at least one resource block group index” is anticipated by the resource allocation structure (bitmap) shown in Figure 3 including coefficients x, y, z, and w for expressing a resource allocation field as spoken of on page 4, paragraph [0065], and page 5, paragraph [0073].
Regarding claim 13, “wherein the plurality of resource blocks related to the particular resource block group are physical resource blocks” is anticipated by the mapping of modulated symbols into physical resource elements (of physical resource blocks) as spoken of on page 13, paragraph [0188].
Regarding claim 14, “wherein the contiguous resource blocks are contiguous in a frequency domain, and the non-contiguous resource blocks are non-contiguous in the frequency domain” is anticipated by the contiguous and non-contiguous resource allocation additionally including frequency hopping (in frequency domain) as spoken of on page 10, paragraph [0143].
Regarding claim 15, “wherein the non-contiguous resource blocks are non- uniformly non-contiguous in a frequency domain” is anticipated by the range of non-contiguous resource allocation (non-uniformly non-contiguous) in a frequency hopping environment as spoken of on page 10, paragraphs [0142]-[0144].
Regarding claim 16, “a user equipment (UE) for receiving resource allocation information in a wireless communication system, the UE comprising: a transmitter configured to generate a transmission signal; a receiver configured to acquire a reception signal; and a processor configured to control the UE including the transmitter and the receiver, wherein the processor is further configured to: control the receiver to receive, from a base station, configuration information for a plurality of resource block groups, each of the plurality of resource block groups related to a corresponding plurality of resource blocks; control the receiver to receive, from the base station, downlink control information Docket 2101-71667C1 including the resource allocation information” is anticipated by the user equipment 10 shown in Figure 1 that receives a downlink control information (DCI) transmission on a PDCCH from a base station 20, where the DCI transmission includes a resource allocation field (resource allocation information) of non-contiguous resource allocation corresponding to a starting resource block and an ending resource block of a resource block group of a first cluster 310, as well as a starting resource block and an ending resource block of a resource block group of a second cluster 320 as shown in Figure 3 and spoken of on page 3, paragraph [0046], and page 4, paragraph [0065]; where the DCI transmission also includes a contiguous/non-contiguous classification field (configuration information) that indicates whether downlink or uplink resource allocation corresponds to contiguous/non-contiguous resource allocation using a predetermined number of bits as shown in Figure 16 and spoken of on page 9, paragraph [0136]; and where the user equipment of Figure 12 includes an antenna (transmitter/receiver) as well as units 1220, 1230, 1240 (processors) as spoken of on page 14, paragraphs [0205]-[0208].
Lastly, “control the transmitter to transmit uplink data to the base station or control the receiver to receive downlink data from the base station, based on the resource allocation information, and wherein the plurality of resource blocks related to a particular resource block group of the plurality of resource block groups includes at least one of contiguous resource blocks or non- contiguous resource blocks” is anticipated by the user equipment 10 that detects a PDCCH DCI format, interprets the resource allocation field (resource allocation information), and transmits data to the base station 20 through a PUSCH data channel (uplink data) as spoken of on page 3, paragraph [0046]; as well as the contiguous and non-contiguous resource allocation shown in Figure 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467